940 So.2d 500 (2006)
David BROWN, Appellant,
v.
STATE of Florida, Appellee.
No. 4D05-424.
District Court of Appeal of Florida, Fourth District.
October 18, 2006.
Rehearing Denied November 16, 2006.
Carey Haughwout, Public Defender, and Elisabeth Porter, Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and James J. Carney, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. Yisrael v. State, 938 So.2d 546 (Fla. 4th DCA 2006).
GUNTHER, KLEIN and MAY, JJ., concur.